  Case 17-38182         Doc 57     Filed 04/03/19 Entered 04/03/19 07:39:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-38182
         ANDREA R MCCORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/28/2017.

         2) The plan was confirmed on 04/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/09/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-38182       Doc 57       Filed 04/03/19 Entered 04/03/19 07:39:25                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $4,850.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $4,850.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $234.99
    Other                                                                  $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,106.75

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI   Unsecured      1,258.00            NA              NA            0.00       0.00
CBNA                            Unsecured      1,936.00            NA              NA            0.00       0.00
CBNA                            Unsecured         235.00           NA              NA            0.00       0.00
CHASE                           Unsecured         282.00           NA              NA            0.00       0.00
DSNB MACYS                      Unsecured         144.00           NA              NA            0.00       0.00
FIRST PROGRESS CARD             Unsecured         400.00           NA              NA            0.00       0.00
HEIGHTS FINANCE CORP            Unsecured      2,535.00            NA              NA            0.00       0.00
HEIGHTS FINANCE CORP            Unsecured      3,384.00            NA              NA            0.00       0.00
HEIGHTS FINANCE CORP            Unsecured      4,495.00            NA              NA            0.00       0.00
HEIGHTS FINANCE CORP            Secured        3,100.00       4,523.54        4,523.54        382.10     143.40
HEIGHTS FINANCE CORP            Unsecured      1,273.00            NA              NA            0.00       0.00
HINSHAW CULBERTSON & MOEHMA     Unsecured      9,125.16            NA              NA            0.00       0.00
IL DEPT OF REVENUE              Priority             NA       2,185.52        2,185.52        129.36        0.00
IL DEPT OF REVENUE              Priority             NA     10,838.30        10,838.30        641.50        0.00
IL DEPT OF REVENUE              Unsecured            NA         275.55          275.55           0.00       0.00
INTERNAL REVENUE SERVICE        Priority      10,000.00       5,269.42        5,269.42        311.89        0.00
INTERNAL REVENUE SERVICE        Secured        6,170.00       7,138.12        7,138.12        135.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA       3,269.09        3,269.09           0.00       0.00
LAKEVIEW LOAN SERVICING LLC     Secured              NA       4,972.54            0.00           0.00       0.00
LAKEVIEW LOAN SERVICING LLC     Secured       96,908.00     91,964.72             0.00           0.00       0.00
M3 Financial Services           Unsecured         159.00           NA              NA            0.00       0.00
M3 Financial Services           Unsecured          25.00           NA              NA            0.00       0.00
M3 Financial Services           Unsecured          25.00           NA              NA            0.00       0.00
M3 Financial Services           Unsecured          25.00           NA              NA            0.00       0.00
M3 Financial Services           Unsecured          25.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          50.00           NA              NA            0.00       0.00
PERSONAL FINANCE CO             Unsecured      2,045.00            NA              NA            0.00       0.00
PERSONAL FINANCE CO             Unsecured      1,525.00            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         155.00        151.44          151.44           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         203.00        203.92          203.92           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         452.00        417.42          417.42           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-38182       Doc 57        Filed 04/03/19 Entered 04/03/19 07:39:25                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
SYNCHRONY BANK                   Unsecured         254.00        229.85        229.85           0.00         0.00
SYNCHRONY BANK                   Unsecured         185.00        210.61        185.61           0.00         0.00
SYNCHRONY BANK                   Unsecured         228.00           NA            NA            0.00         0.00
SYNCHRONY BANK                   Unsecured         228.00           NA            NA            0.00         0.00
US DEPT OF ED NELNET             Unsecured      5,467.00       8,547.10      8,547.10           0.00         0.00
US DEPT OF EDUCATION/NELNET      Unsecured      3,053.00            NA            NA            0.00         0.00
US DEPT OF HOUSING & URBAN DEV   Secured              NA     32,148.81     32,148.81            0.00         0.00
VERIZON                          Unsecured            NA         105.32        105.32           0.00         0.00
WELLS FARGO BANK NA              Unsecured      2,710.00       2,753.67      2,753.67           0.00         0.00
WELLS FARGO BANK NA              Secured              NA           0.00          0.00           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $32,148.81               $0.00                   $0.00
      Mortgage Arrearage                                     $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                            $4,523.54             $382.10                 $143.40
      All Other Secured                                  $7,138.12             $135.00                   $0.00
TOTAL SECURED:                                          $43,810.47             $517.10                 $143.40

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00               $0.00                   $0.00
       Domestic Support Ongoing                              $0.00               $0.00                   $0.00
       All Other Priority                               $18,293.24           $1,082.75                   $0.00
TOTAL PRIORITY:                                         $18,293.24           $1,082.75                   $0.00

GENERAL UNSECURED PAYMENTS:                             $16,138.97                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                              $3,106.75
       Disbursements to Creditors                              $1,743.25

TOTAL DISBURSEMENTS :                                                                           $4,850.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-38182         Doc 57      Filed 04/03/19 Entered 04/03/19 07:39:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
